 1                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   MICHAEL SHORT,                    ) No. 2:19-cv-01985-DSF (JDE)
                                       )
12                                     )
                       Petitioner,     ) JUDGMENT
13                                     )
                  v.                   )
                                       )
14                                     )
     FILIPE MARTINEZ, Warden,          )
15                                     )
                       Respondent.     )
16                                     )
17
18
          Pursuant to the Order Accepting Findings and Recommendation of the
19
     United States Magistrate Judge,
20
          IT IS ADJUDGED that this action is dismissed without prejudice.
21
22
23   DATED: June 20, 2019

24                                     Honorable Dale S. Fischer
                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
